UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4567


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN EDWARD LUDWIG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-00435-GRA-1)


Submitted:   May 3, 2010                  Decided:   June 15, 2010


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Edward Ludwig pled guilty to possession of child

pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B) (West

Supp. 2009), and was sentenced to seventy months’ imprisonment.

Ludwig appeals, and Ludwig’s counsel filed a brief pursuant to

Anders   v.    California,       386       U.S.    738    (1967),    questioning        the

adequacy      of   the    Fed.        R.    Crim.        P.   11    hearing     and    the

reasonableness of Ludwig’s sentence, but concluding that there

are no meritorious grounds for appeal.                        For the reasons that

follow, we affirm Ludwig’s conviction, but vacate his sentence

and remand for resentencing.

              Because Ludwig did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.                         United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                        Our review of the

record     leads     us    to     conclude          that      the     district        court

substantially complied with the mandates of Rule 11 in accepting

Ludwig’s    guilty    plea      and    that       any    omissions    did     not   affect

Ludwig’s substantial rights.                Critically, the transcript of the

plea hearing reveals that the district court ensured the plea

was supported by an independent factual basis and that Ludwig

entered the plea knowingly and voluntarily with an understanding

of the consequences.            United States v. DeFusco, 949 F.2d 114,

116, 119-20 (4th Cir. 1991).

                                             2
              Turning      to    Ludwig’s            sentence,    we     review       it   for

reasonableness,           applying          an       abuse-of-discretion          standard.

Gall v. United States, 552 U.S. 38, 41 (2007).                                  This review

requires     appellate         consideration          of   both    the   procedural        and

substantive reasonableness of a sentence.                         Id.    This court must

assess     whether       the    district         court     properly      calculated        the

guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.             Id. at 49-50; see United States v. Lynn,

592   F.3d     572,      576     (4th       Cir.      2010)     (“[A]n    individualized

explanation must accompany every sentence.”); United States v.

Carter,      564   F.3d     325,      330    (4th      Cir.     2009).     An     extensive

explanation is not required as long as the appellate court is

satisfied      “‘that       [the      district         court]     has    considered        the

parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority.’”                         United States v. Engle,

592   F.3d    495,    500      (4th    Cir.      2010)     (quoting      Rita    v.    United

States, 551 U.S. 338, 356 (2007)).                      Finally, this court reviews

the substantive reasonableness of the sentence, “examin[ing] the

totality     of    the    circumstances          to    see    whether    the     sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                 United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).



                                                 3
               In this case, Ludwig moved for a downward departure

under    U.S.    Sentencing          Guidelines      Manual        § 5K2.20       (2008)    and

asked    the    court     to       consider   a    sentence       below     the    guidelines

range,    citing        his    remorse,       age,       lack     of    criminal     history,

cooperation       with        authorities,         and     the    consequences        he    had

suffered as a result of his actions.                             In imposing a seventy-

month    sentence,           the    district       court     stated       merely     that    it

believed       Ludwig    and       had    “considered       the        advisory    sentencing

guidelines and . . . the relevant statutory sentencing factors.”

There is no indication in the record that the court considered

Ludwig’s       request        for     a   below-guidelines              sentence     and    the

Government failed to show that the absence of an individualized

explanation of the sentence was harmless.                               Lynn, 592 F.3d at

585.     Because        it    is    not   clear     whether       the     district    court’s

explicit consideration of Ludwig’s arguments would have affected

his sentence, and the court did not provide an explanation for

its sentence sufficient to permit effective appellate review, we

must vacate Ludwig’s sentence and remand for resentencing.

               In accordance with Anders, we have reviewed the record

in this case and find no other meritorious issues for review.

This court requires that counsel inform Ludwig in writing of his

right to petition the Supreme Court of the United States for

further review.              If Ludwig requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

                                               4
then counsel may move this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Ludwig.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                       AFFIRMED IN PART,
                                                        VACATED IN PART,
                                                            AND REMANDED




                                     5